Citation Nr: 0830100	
Decision Date: 09/05/08    Archive Date: 09/10/08

DOCKET NO.  05-12 324	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral 
chondromalacia patellae.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. L. Anderson, Associate Counsel







INTRODUCTION

The veteran had active service from July 1982 to September 
1982.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a May 2004 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

The veteran's bilateral chondromalacia patellae pre-existed 
entrance into active service and was not permane ntly 
worsened or aggravated by his active service.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for 
bilateral chondromalacia patellae have not been met.  
38 U.S.C.A. §§ 1101, 1131, 1153, 5103A, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide in accordance 
with 38 C.F.R. § 3.159(b)(1).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the 
RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, 
the decision of the Court in Dingess v. Nicholson, 19 Vet. 
App. 473 (2006) requires more extensive notice in claims for 
compensation, e.g., as to potential downstream issues such as 
disability rating and effective date.  

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed to be prejudicial.  VA then 
bears the burden of rebutting the presumption, by showing 
that the essential fairness of the adjudication has not been 
affected because, for example, actual knowledge by the 
claimant cured the notice defect, a reasonable person would 
have understood what was needed, or the benefits sought 
cannot be granted as a matter of law.  Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007); petition for cert. granted 
(U.S. June 16, 2008) (No. 07-1209).

In March 2004, VA sent the veteran a letter informing him of 
the types of evidence needed to substantiate his claim and 
its duty to assist him in substantiating his claim under the 
VCAA.  The letter informed the veteran that VA would assist 
him in obtaining evidence necessary to support his claim, 
such as medical records, employment records, or records from 
other Federal agencies.  He was advised that it is his 
responsibility to provide or identify, and furnish 
authorization where necessary for the RO to obtain, any 
supportive evidence pertinent to his claim.  See 38 C.F.R. § 
3.159(b)(1).  Although no longer required, the appellant was 
also asked to submit evidence and/or information in his 
possession to the RO.  The letter, however, did not describe 
how VA calculates disability rating and effective date, as 
required by Dingess.  Nor is there any post-adjudicatory 
communication fulfilling the Dingess notice requirements.    

The Board acknowledges that the content of the March 2004 
letter did not fully comply with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify and assist.  However, the Board finds that any 
error in notice is non-prejudicial.  Although the veteran 
never received notice in compliance with Dingess, it is clear 
that the veteran was provided with the opportunity to 
participate in the processing of his claim so as to render 
any defect in notice non-prejudicial.  For example, the May 
2004 rating decision and January 2005 SOC explained the basis 
for the RO's action, and the SOC provided him with an 
additional 60-day period to submit more evidence.  Moreover, 
the benefit being sought is not being granted in this case, 
so the Board will not reach the issues of disability rating 
and effective date discussed by the Court in Dingess.  

It appears that all obtainable evidence identified by the 
veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal. In this regard, the Board 
notes that in the veteran's February 2004 claim for 
disability compensation, he indicated that either he or his 
spouse had or was currently receiving benefits from the 
Social Security Administration.  However, he did not indicate 
to whom or for what these benefits were awarded.  Under these 
circumstances, there is no requirement that such records be 
obtained.  Based on the foregoing, the Board finds that 
adequate efforts were undertaken by the RO in developing the 
veteran's claim.  It is not felt that additional efforts are 
required under the VCAA.  Indeed, it appears further 
development would serve no useful purpose and would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran.   See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994).

It is the Board's conclusion that the veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  Moreover, the claimant has not demonstrated any 
error in VCAA notice, and therefore the presumption of 
prejudicial error as to such notice does not arise in this 
case.  See Sanders v. Nicholson, supra.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Any error in such notice is non-prejudicial.  Therefore no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefits flowing to the veteran.  The Court of 
Appeals for Veteran Claims has held that such remands are to 
be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

II.  Service Connection

The veteran in this case is claiming entitlement to service 
connection for bilateral chondromalacia patellae.  

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303(a) (2007).

The U.S. Court of Appeals for Veterans Claims has held that, 
in order to prevail on the issue of service connection, there 
must be medical evidence of a (1) current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999). 

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  This rule does not mean 
that any manifestation in service will permit service 
connection.  To show chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for disease that is 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, established that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. 
§ 3.303(d).

Service connection may also be granted for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty.  A pre-existing injury or disease will be considered to 
have been aggravated during service where there is an 
increase in disability during service unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  38 U.S.C.A. § 1153.  
Aggravation of a pre-existing injury or disease will not be 
conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during and subsequent to service.  38 C.F.R. § 
3.306.

A veteran who served during a period of war, or after 
December 31, 1946, will be considered to have been in sound 
condition when examined, accepted and enrolled for service, 
except as to defects, infirmities, or disorders noted at 
entrance into service, or where clear and unmistakable 
(obvious or manifest) evidence demonstrates that an injury or 
disease existed prior to service and was not aggravated by 
such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).

For defects, infirmities, or disorders not noted when the 
veteran is examined, accepted and enrolled for service, the 
burden lies with the government to show, by clear and 
unmistakable evidence, that the defect, infirmity, or 
disorder both preexisted and was not aggravated by service.  
See Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

38 C.F.R. § 3.304(b) also provides as follows:

Only such conditions as are recorded in examination 
reports are to be considered as noted. (1) History 
of preservice existence of conditions recorded at 
the time of examination does not constitute a 
notation of such conditions but will be considered 
together with all other material evidence in 
determinations as to inception.  Determinations 
should not be based on medical judgment alone as 
distinguished from accepted medical principles, or 
on history alone without regard to clinical factors 
pertinent to the basic character, origin and 
development of such injury or disease.  They should 
be based on thorough analysis of the evidentiary 
showing and careful correlation of all material 
facts, with due regard to accepted medical 
principles pertaining to the history, 
manifestations, clinical course, and character of 
the particular injury or disease or residuals 
thereof.

(2) History conforming to accepted medical 
principles should be given due consideration, in 
conjunction with basic clinical data, and be 
accorded probative value consistent with accepted 
medical and evidentiary principles in relation to 
value consistent with accepted medical evidence 
relating to incurrence, symptoms and course of the 
injury or disease, including official and other 
records made prior to, during or subsequent to 
service, together with all other lay and medical 
evidence concerning the inception, development and 
manifestations of the particular condition will be 
taken into full account.

(3) Signed statements of veterans relating to the 
origin, or incurrence of any disease or injury made 
in service if against his or her own interest is of 
no force and effect if other data do not establish 
the fact.  Other evidence will be considered as 
though such statement were not of record.

Additionally 38 C.F.R. § 3.303(c) provides that there are 
medical principles so universally recognized as to constitute 
fact (clear and unmistakable proof), and when in accordance 
with these principles existence of a disability prior to 
service is established, no additional or confirmatory 
evidence is necessary.  This regulation also states that 
where there is the notation or discovery during service of 
such residual conditions as scars, or absent, displaced, or 
resected parts of organs with no evidence of the pertinent 
antecedent active disease or injury during service the 
conclusion must be that they preexisted service.  38 C.F.R. § 
3.303(c).

The record contains no report of medical examination, prior 
to or at acceptance and enrollment into service, that 
mentions a knee condition or knee complaints.  Thus, strict 
application of 38 C.F.R. § 3.304 does not allow for a finding 
that the veteran's bilateral chondromalacia patellae was 
noted at entrance into service.  However, clear and 
unmistakable evidence shows that the veteran's bilateral knee 
disability preexisted his entrance into active service and 
was not aggravated by his service.

Service treatment records include a February 1982 report of 
medical history wherein the veteran indicated he had no 
painful or "trick" joints.  In a February 1982 entry 
examination report, there was, again, no indication of a knee 
condition or knee problems.  

However, in an August 4, 1982 report, approximately 1 week 
after the veteran entered active service, he reported 
bilateral knee pain, and on physical examination, it was 
found that the veteran had tenderness over the tibial 
tuberosity.  He was diagnosed with chondromalacia patellae 
and Osgood-Schlatter disease, existing prior to service.  
Osgood-Schlatter disease is osteochondrosis, a disease of the 
growth or ossification centers in children that begins by 
degeneration or necrosis and is followed by regeneration or 
recalcification, of the tibial tuberosity.  DORLAND'S 
ILLUSTRATED MEDICAL DICTIONARY 1366 (31st ed. 2007).  A 
September 15, 1982 Narrative Summary Medical Record clarifies 
that the veteran reported an onset of Osgood-Schlatter's 
disease at age 12, and that he had been asymptomatic for 2 or 
3 years.  It was determined that the knee problems had not 
been incurred in the line of duty but rather existed prior to 
service.    

The above documents demonstrate clear and unmistakable 
(obvious and manifest) evidence of a condition of the knee 
that pre-existed active service.  The next question for the 
Board to consider, then, is whether the veteran's pre-
existing condition was permanently worsened during active 
service.   See Green v. Derwinski, 1 Vet. App. 320, 323 
(1991); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

The service treatment records subsequent to the veteran's 
initial complaint of knee pain on August 4, 1982, reveal that 
he continued to have tenderness of the tibial tuberosity and 
a diagnosis of chondromalacia patellae.  

On August 10, 1982, the veteran was seen by an orthodpedist 
who confirmed the diagnosis and prescribed horseshoe braces, 
Tolectin (a non-steroidal anti-inflammatory drug), and 
physical therapy.  

After 1 week of this treatment, in an August 17, 1982, 
orthopedic note,  
the veteran reported that he was able to keep up with his 
flight, but had pain going up stairs and marching.  
Progressively worsening pain was noted in an August 23, 1982, 
treatment note.  A medical record dated on September 3, 1982, 
indicated that his knees still hurt.  

On September 14, 1982, after 3 full weeks of treatment, the 
veteran reported persistent pain with walking up and down 
stairs, running, and walking prolonged distances.  Physical 
examination revealed tenderness over the lateral patellar 
retinaculums and over the medial patellar facets with no 
effusion.  Range of motion was 0 to 120 degrees with 
significant pain.  X-rays showed slight irregularities of the 
posterior patellae.  The orthopedist diagnosed bilateral knee 
pain, stating that he was unable to find any anatomic 
abnormalities that would account for the veteran's present 
complaints and severity of pain.  The doctor prescribed 
Motrin for pain and returned the veteran to basic military 
training.

The following day, September 15, 1982, the veteran underwent 
an EPTS (Existing Prior To Service) examination for 
administrative disposition.  The examiner reviewed the 
veteran's service treatment records and noted the childhood 
history of Osgood-Schlatter's disease.  The examiner 
diagnosed chondromalacia patellae resulting in incapacitating 
knee pain, stating that the condition was not incurred in the 
line of duty, that it existed prior to entry into service, 
and that it was not aggravated by service beyond the normal 
progression of the disease.  The examiner went on to 
recommend discharge from service for an EPTS condition.  

Subsequently, a physical profile report was completed on 
September 17, 1982, for the purpose of separation, placing 
the veteran on physical activity limitations such as no 
running, no marching, no standing over 15 minutes, and no 
kneeling or squatting.  The profile mentions that there was a 
pending Medical Evaluation Board.  Thus, as the veteran 
separated from active service on September 27, 1982, less 
than 2 weeks later, it is presumed that the Medical 
Evaluation Board recommended discharge, although there is no 
documentation of this in the evidence of record.     

The veteran's service treatment records provide clear and 
unmistakable evidence that his preexisting knee condition did 
not worsen in severity and hence no aggravation of the 
disorder occurred during active service.  Specifically, on 
September 14, 1982, as discussed above, the orthopedist found 
no anatomical explanation for the veteran's pain, indicating 
that there was no physical change in the veteran's condition, 
but merely subjective pain.  

The Board notes the May 2004 letter from the veteran's 
father, wherein he confirms that the veteran was diagnosed 
with Osgood-Schlatter's disease at age 12 and was treated for 
that condition until age 18, 2 years before the veteran 
entered active service.  The veteran's father asserts that, 
prior to active service, the veteran was running, jogging and 
lifting weights on a regular schedule.  However, since 
separation from service, the veteran has been unable to live 
a normal life.  Presumable, the veteran's father attributes 
his son's inability to lead a normal life and engage in 
normal activities to the knee condition, although he lists a 
number of other medical conditions suffered by his son since 
separation from service.  

The Board also recognizes the veteran's belief that his knee 
condition was incurred in or aggravated by active service.  
However, neither the veteran nor his father have been shown 
to possess the requisite training or credentials needed to 
render a competent opinion as to medical causation.  As a 
result, their lay opinions do not constitute competent 
medical evidence, and lack sufficient probative value to 
overcome the other evidence of record.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  

The Board finds the history of a knee condition prior to 
service provided by the veteran on service treatment records 
as well as in the lay statements letter from the veteran and 
his father, as well as the absence of any indication of a 
worsening knee condition in the service treatment records to 
be clear and unmistakable evidence that his preexisting knee 
condition was not aggravated by service.  Hence, the 
presumption of soundness found in 38 U.S.C.A. § 1111 is 
rebutted.

Furthermore, there is no documentation in the evidence of 
record of any knee problems after separation from active 
service, despite the EPTS examiner's recommendation that the 
veteran see a doctor for his knee condition following 
separation from service.  Thus, separate and apart from the 
question of whether the veteran's knee condition was 
aggravated by service, the Board finds that there is no 
evidence that the veteran has a current diagnosis of a knee 
disability.    

In sum, the veteran's service treatment records, statement by 
the veteran and his father, and the competent opinions of the 
veteran's in-service examining physicians show by clear and 
unmistakable evidence that the veteran had a knee condition 
that pre-existed his entrance into service that was not 
aggravated by his service.  Separate and apart from the 
finding that the pre-existing condition was not aggravated by 
service, the Board finds that there is no evidence of a 
current disability.  The preponderance of the evidence is 
against the claim, and the benefit-of-the-doubt rule is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Service connection for bilateral chondromalacia patellae is 
denied. 



____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


